COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                                 June 18, 2015
                              No. 10-13-00174-CV
            TOM MADDUX, INDIVIDUALLY AND DBA LOST PRAIRIE CYCLES; 
                            AKA THOMAS EARL MADDUX
                                      v.
                                MICHAEL D. REID
                                       
                                       
                        From the 87[th] District Court
                            Limestone County, Texas
                           Trial Court No. 29,549-A
                                       
--------------------------------------------------------------------------------
JUDGMENT

This Court has reviewed the briefs of the parties and the record in this proceeding as relevant to the issues raised and finds no reversible error is presented.  Accordingly the trial court's judgment signed on May 9, 2013 is affirmed.
	It is further ordered that Michael D. Reid is awarded judgment against Tom Maddux, Individually and d/b/a/ Lost Prairie Cycles, for Michael D. Reid's appellate costs that were paid, if any, by Michael D. Reid; and all unpaid appellate court costs, if any, are taxed against Tom Maddux, Individually and d/b/a/ Lost Prairie Cycles.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK			

						By: ___________________________
							Nita Whitener, Deputy Clerk